DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed March 26, 2021. Claims 1, 3-9, 11-13 & 15-23 are pending. Claims 2, 10 & 14 have been canceled. Claims 1, 9 & 13 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-20 & 22-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
claim 13, at line 16, the limitations “receiving result of the each trial, the result used as a portion of the prior information” render the claim indefinite; for example, from the limitations “selecting parameters for the test sound using the processing circuit by determining parameters defining each pair of the pairs of sound components using…data resulting from trials of the multiple trial trials that have already occurred in the tinnitus measurement session” at lines 7-11 of the claim, it is unclear how such a parameter would be dependent upon result obtained after producing and delivering the test sound. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-13 & 15-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to mathematical concepts and mental processes without significantly more. 
Claim(s) 1 recite(s), at least in part the following step(s): “select parameters for the test sound by determining parameters defining each pair of the pairs of sound components using a probabilistic model of the patient’s behavior established using prior information including data related to the patient’s condition collected prior to the tinnitus measurement session and data resulting from trials of the multiple trial that have already occurred in the tinnitus measurement session for minimizing an expected entropy of a posterior distribution of a tinnitus-characterizing parameter or vector of tinnitus-characterizing parameters according to a Bayesian-inference method.” 
These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind or mathematical concepts) but for the recitation of generic computer components (i.e. selecting or determining in the step(s) involves the user manually, mentally, mathematically and/or visually selecting or determining. In view of the foregoing, claim(s) 1 recite(s) an abstract idea.
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “a sound generation device including a processing circuit configured to: produce an output sound signal representing a test sound including a sequence of sound components to be presented in pairs to the patient during a paired-comparison psychometric procedure that allows the patient to identify a sound component from each of the pairs that more closely resembles the tinnitus in each trial of multiple trials during a tinnitus measurement session;” “a user interface configured to recei ve results of the multiple trials from the patient,” “an input/output device configured to receive the prior information,” “a sound delivery device configured to produce the test sound based on the output sound signal and to deliver the produced test sound to the patient,” “wherein the processing circuit is configured to select a frequency of the parameters for the test sound,” “wherein the sound generation device further comprises a storage device storing the data related to the patient’s condition,” “wherein the sound generation device further comprises an input/output device configured to receive the data related to the patient’s condition,” “wherein the sound delivery device is communicatively coupled to the sound generation device via a wireless link,” “wherein the sound delivery device comprises hearing aids,” “wherein the sound delivery device comprises a headphone,” “wherein the sound delivery device comprises ear buds.” The additional element(s) is/are recited with a high level of generality (i.e. as a generic computer component performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 1, 3-8 & 21 do(es) not amount to significantly more than the abstract idea itself.
Claim(s) 9 recite(s), at least in part the following step(s): “the parameter optimization module configured to select parameters defining each pair of the pairs of sound components using a probabilistic model of the patient’s behavior established 
using the received prior information for minimizing an expected entropy of a posterior distribution of a tinnitus-characterizing parameter or vector of tinnitus-characterizing parameters according to a Bavesian-inference method.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (a mental task in the human mind or mathematical concepts) but for the recitation of generic computer components. In other words, absent the recitation of a processing circuit including…a parameter optimization module, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind) or from being a mathematical concept. For example, absent the limitation(s) “a processing circuit including…a parameter optimization module” in the step(s), the “select[ing]” in the step(s) involves the user manually, mentally and/or visually or mathematically “select[ing].” In view of the foregoing, claim(s) 9 recite(s) an abstract idea.
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “a prior information input configured to receive prior information,” “a parameter optimization module configured to select parameters for a test sound from the received test-sound parameters, the test sound including a sequence of sound components to be presented in pairs to the patient during a paired-comparison psychometric procedure 
that allows the patient to identify a sound component from each of the pairs that more closely resembles the tinnitus in each trial of multiple trials during a tinnitus measurement session, the received prior information including data collected from the patient prior to the tinnitus measurement session and data resulting from trials of the multiple trial that have already occurred in the tinnitus measurement session,” “a test sound synthesizer configured to produce an output sound signal representing the test sound based on the selected parameters for the test sound,” “a sound delivery device configured to produce the test sound based on the output signal and to deliver the produced test sound to the patient,” “a user interface configured to receive results of the multiple trials,” “wherein the processing circuit is configured to select a frequency of the parameters for the test sound,” “wherein the processing circuit is configured to select a frequency of the parameters for the test sound,” “a test parameter input configured to receive test-sound parameters,” “wherein the sound delivery device comprises hearing aids.” The additional element(s) is/are recited with a high level of generality (i.e. as a generic computer component performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 9 & 11-12 do(es) not amount to significantly more than the abstract idea itself.
Claim(s) 13 recite(s), at least in part the following step(s): “selecting parameters for the test sound using the processing circuit by determining parameters defining each pair of the pairs of sound components using a probabilistic model of the patient’s behavior established using prior information including data related to the patient’s condition collected prior to the tinnitus measurement session and data resulting from trials of the multiple trial that have already occurred in the tinnitus measurement session for minimizing an expected entropy of a posterior distribution of a tinnitus-characterizing parameter or vector of tinnitus-characterizing parameters according to a Bayesian-inference method.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind or mathematical concepts) but for the recitation of generic computer components. In other words, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind) or from being a mathematical concept. For example, the “selecting” and/or “determining” in the step(s) involves the user manually, mentally, visually and/or mathematically “selecting,” and/or “determining” In view of the foregoing, claim(s) 13 recite(s) an abstract idea.
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “producing an output sound signal representing a test sound using a processing circuit, the test sound including a sequence of sound components presented in pairs to the patient in a paired-comparison psychometric procedure that allows the patient to identify a sound component from each of the pairs that more closely resembles the tinnitus in each trial of multiple trials during a tinnitus measurement session,” “producing the test sound using the output sound signal using an acoustic transducer,” “delivering the test sound to the patient during the tinnitus measurement session; receiving result of the each trial the result used as a portion of the prior information,” “characterizing the tinnitus by receiving from the patient an identification of the sound component most closely resembling the tinnitus from the delivered test sound,” “wherein selecting the parameters for the test sound comprises selecting the parameters for each pair of sound components in a sequence of pairs of sound components for measurement of tinnitus,” “wherein selecting the parameters for the test sound comprises selecting the parameters for the test sound for minimizing a number of steps requires for a predetermined level of estimation accuracy in the measurement of tinnitus,” “wherein selecting the parameters for the test sound comprises selecting the parameters for the test sound for maximizing estimation accuracy for a predetermined number of steps in the measurement of tinnitus,” “wherein the test-sound parameters comprise a frequency of the test sound,” “further comprising using hearing aids to produce the test sound using the output sound signal and deliver the test sound to the patient,” and “further comprising  receiving
the data related to the patient’s condition collected from other patients.” The additional element(s) is/are recited with a high level of generality such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 13, 15-20 & 22-23 do(es) not amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7, 9-10, 12-17, 19 & 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Vries et al. (US 2010/0008526).
In regards to claim 1, De Vries et al. disclose a system for testing a patient having tinnitus, comprising:
a sound generation device including a processing circuit (6, 7) configured to:
produce an output sound signal representing a test sound including a sequence of sound components capable of being presented in pairs to the patient during a paired-comparison psychometric procedure (see at least par 0195) that allows the patient to identify a sound component from each of the pairs that more closely resembles the tinnitus in each trial of multiple trials during a tinnitus measurement session (i.e. to improve the utility model of the user/patient) (see at least par 0079-0088 & 0189-0190); and
select parameters for the test sound by determining parameters defining each pair of the pairs of sound components using a probabilistic model (i.e. Bayesian incremental preference elicitation, see at least abstract) of the patient’s behavior established using prior information including data related to the patient’s condition (i.e., auditory profile, user audiogram, lifestyle parameters, hearing deficit, etc., see at least par 0045 & 0079-0080) collected prior to the tinnitus measurement session and data resulting from trials of the multiple trial that have already occurred in the tinnitus measurement session for minimizing an expected entropy of a posterior distribution of a tinnitus-characterizing parameter or vector of tinnitus-characterizing parameters according to a Bayesian-inference method (see at least par 0012-0013); 
a user interface configured to receive results of the multiple trials from the patient (see at least par 0087-0088, 0160 & 0192);
an input/output device configured to receive the prior information (see fig. 2); and 
a sound delivery device 13 configured to produce the test sound based on the output sound signal and delivers the produced test sound to the patient (see at least abstract; fig. 1; par 0007-0022 & 0088-0142).
In regards to claim 7, De Vries et al. disclose a system wherein the sound delivery device 13 comprises hearing aids 1 (see at least abstract).
In regards to claim 9, De Vries et al. disclose a system for measurement of tinnitus for a patient, comprising: 
a processing circuit (6, 7) including:
a prior information input configured to receive prior information (see at least fig. 2);
a test parameter input configured to receive test-sound parameters; 
a parameter optimization module (algorithm) configured to select parameters for a test sound from the received test-sound parameters, the test sound including a sequence of sound components capable of being presented in pairs to the patient during a paired-comparison psychometric procedure (see at least par 0195) that allows the patient to identify a sound component from each of the pairs that more closely resembles the tinnitus in each trial of multiple trials during a tinnitus measurement session (i.e. to improve the utility model of the user/patient) (see at least par 0079-0088 & 0189-0190); the parameter optimization module configured to select parameters defining each pair of the pairs of sound components using a probabilistic model (i.e. Bayesian incremental preference elicitation, see at least abstract) of the patient’s behavior established using the received prior information for an approximately optimally efficient tinnitus measurement (see at least figs. 2-4) for minimizing an expected entropy of a posterior distribution of a tinnitus-characterizing parameter or vector of tinnitus-characterizing parameters according to a Bayesian-inference method (see at least par 0012-0013), the received prior information including data collected from the patient prior to the tinnitus measurement session and data resulting from trials of the multiple trial that have already occurred in the tinnitus measurement session (i.e., auditory profile, user audiogram, lifestyle parameters, hearing deficit, etc., see at least par 0045 & 0079-0080); and
a test sound synthesizer 12 configured to produce an output sound signal representing the test sound based on the selected parameters for the test sound (see at least par 0139);
a sound delivery device 13 configured to produce the test sound based on the output sound signal and to deliver the produced test sound to the patient (see at least abstract; fig. 1; par 0007-0022 & 0088-0142); and,
a user interface configured to receive results of the multiple trials (see at least par 0087-0088, 0160 & 0192).
In regards to claim 12, De Vries et al. disclose a system further comprising hearing aids 1 configured to produce the test sound using the output sound signal and deliver the test sound to the patient (see at least abstract and fig. 1).
In regards to claim 13, De Vries et al. disclose a method for testing a patient having tinnitus, comprising:
producing an output sound signal representing a test sound using a processing circuit, the test sound including a sequence of sound components presented in pairs to the patient in a paired-comparison psychometric procedure (see at least par 0195) that allows the patient to identify a sound component from each of the pairs that more closely resembles the tinnitus in each trial of multiple trials during a tinnitus measurement session (see at least par 0054, 0060 & 0195); and
selecting parameters for the test sound by determining parameters defining each pair of the pairs of sound components using a probabilistic model (i.e. Bayesian incremental preference elicitation, see at least abstract) of the patient’s behavior 
established using prior information including data related to the patient’s condition (i.e., auditory profile, user audiogram, lifestyle parameters, hearing deficit, etc., see at least par 0045 & 0079-0080) collected prior to the tinnitus measurement session and data resulting from trials of the multiple trial that have already occurred in the tinnitus measurement session (i.e. to improve the utility model of the user/patient) (see at least par 0079-0088 & 0189-0190) for minimizing an expected entropy of a posterior distribution of a tinnitus-characterizing parameter or vector of tinnitus-characterizing parameters according to a Bayesian-inference method (see at least par 0012-0013); and
producing the test sound using the output sound signal using an acoustic transducer 13 (see at least abstract; fig. 1; par 0007-0022 & 0088-0142);
delivering the test sound to the patient during the tinnitus measurement session (see at least par 0007 & 0043); 
receiving result of the each trial the result used as a portion of the prior information (see at least fig. 2 and par 0118 & 0160); and,
characterizing the tinnitus by receiving from the patient an identification of the sound component most closely resembling the tinnitus from the delivered test sound (see at least par 0188-0192).
In regards to claim 15, De Vries et al. disclose a method comprising comprising receiving the data related to the patient’s condition from the patient (see at least fig. 2).
In regards to claim 16, De Vries et al. disclose a method wherein selecting the parameters for the test sound comprises selecting the parameters for the test sound for minimizing a number of steps (i.e. minimum number of observations or listening events) required for a predetermined level of estimation accuracy in the measurement of tinnitus (see at least par 0060 & 0085).
In regards to claim 17, De Vries et al. disclose a method wherein selecting the parameters for the test sound comprises selecting the parameters for the test sound for maximizing estimation accuracy for a predetermined number of steps in the measurement of tinnitus (see at least par 0074-0085).
In regards to claim 19, De Vries et al. disclose a method further comprising using hearing aids 1 to produce the test sound using the output sound signal and deliver the test sound to the patient (see at least abstract and fig. 1).
In regards to claim 23, De Vries et al. disclose a method further comprising 
receiving the data related to the patient’s condition collected from other patients (see at least par 0073).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-6, 8, 11, 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vries et al. (US 2010/0008526) in view of Suzman et al. (US 2013/0163797).
In regards to claim 3, De Vries et al. disclose a system, as described above, that fails to explicitly teach a system wherein the processing circuit is configured to select a frequency of the parameters for the test sound. However, Suzman et al. teach that it is known to provide a system wherein the processing circuit is configured to select a frequency of the parameters for the test sound (see at least abstract; figs. 1-7; par 0004-0007, 0020, 0022-0028, 0030-0032, 0034, 0037-0040 & 0059-0066). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of De Vries et al. wherein the processing circuit is configured to select a frequency of the parameters for the test sound as taught by Suzman et al. since Suzman et al. teach that a tinnitus can be characterized by one or more of its central frequency, bandwidth, volume and tone to noise ratio.
In regards to claim 4, De Vries et al. disclose a system wherein the sound generation device further comprises a storage device (8-11, 14) storing prior the data related to the patient’s condition (see at least fig. 2; par 0041, 0045 & 0052-0054).
In regards to claim 5, De Vries et al. disclose a system wherein the sound generation device further comprises an input/output device configured to receive the data related to the patient’s condition (see at least fig. 2).
In regards to claim 6, De Vries et al. disclose a system, as described above, that fails to explicitly teach a system wherein the sound delivery device is communicatively coupled to the sound generation device via a wireless link. However, Suzman et al. teach that it is known to provide a system wherein the sound delivery device is communicatively coupled to the sound generation device via a wireless link (see at least par 0021, 0038, 0040, 0045-0047, 0052 & 0059-0060). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of De Vries et al. wherein the sound delivery device is communicatively coupled to the sound generation device via a wireless link as taught by Suzman et al. in order to remotely program the hearing device.
In regards to claim 8, De Vries et al. discloses a system, as described above, that fails to explicitly teach a system wherein the sound delivery device comprises a headphone. However, Suzman et al. teach that it is known to provide a system wherein the sound delivery device comprises a headphone (see at least par 0021, 0038, 0040, 0045-0047, 0052 & 0059-0060). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of De Vries et al. wherein the sound delivery device comprises a headphone as taught by Suzman et al. since such a modification would amount to a simple substitution of one known element (i.e. as taught by De Vries et al.) for another (i.e. as taught by Suzman et al.) to obtain predictable results such as headphones are another known type of hearing device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, De Vries et al. a system, as described above, that fails to explicitly teach a system wherein the processing circuit is configured to select a frequency of the parameters for the test sound. However, Suzman et al. teach that it is known to provide a system wherein the processing circuit is configured to select a frequency of the parameters for the test sound (see at least abstract; figs. 1-7; par 0004-0007, 0020, 0022-0028, 0030-0032, 0034, 0037-0040 & 0059-0066). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of De Vries et al. wherein the processing circuit is configured to select a frequency of the parameters for the test sound as taught by Suzman et al. since Suzman et al. teach that a tinnitus can be characterized by one or more of its central frequency, bandwidth, volume and tone to noise ratio.
In regards to claim 18, De Vries et al. disclose a method, as described above, that fails to explicitly teach a method wherein the test-sound parameters comprise a frequency of the test sound. However, Suzman et al. teach that it is known to provide a method wherein the test-sound parameters comprise a frequency of the test sound (see at least abstract; figs. 1-7; par 0004-0007, 0020, 0022-0028, 0030-0032, 0034, 0037-0040 & 0059-0066). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of De Vries et al. wherein the test-sound parameters comprise a frequency of the test sound as taught by Suzman et al. since Suzman et al. teach that a tinnitus can be characterized by one or more of its central frequency, bandwidth, volume and tone to noise ratio.
In regards to claim 20, De Vries et al. disclose a method, as described above, that fails to explicitly teach a method further comprising using a headphone to produce the test sound using the output sound signal and deliver the test sound to the patient. However, Suzman et al. teach that it is known to provide a method further comprising using a headphone to produce the test sound using the output sound signal and deliver the test sound to the patient (see at least par 0021, 0038, 0040, 0045-0047, 0052 & 0059-0060). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of De Vries et al. further comprising using a headphone to produce the test sound using the output sound signal and deliver the test sound to the patient as taught by Suzman et al. since such a modification would amount to a simple substitution of one known element (i.e. as taught by De Vries et al.) for another (i.e. as taught by Suzman et al.) to obtain predictable results such as headphones are another known type of hearing device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vries et al. (US 2010/0008526) in view of Merzenick et al. (US 9,795,325).
De Vries et al. disclose a system, as described above, that fails to explicitly teach a system wherein the sound delivery device comprises ear buds.
However, Merzenick et al. teach that it is known to provide a system wherein the sound delivery device comprises ear buds (see at least col. 4, lines 6-8 & 58-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of De Vries et al. wherein the sound delivery device comprises ear buds as taught by Merzenick et al. since ear buds are only one of a few known types of auditory equipment capable of outputting a sound.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vries et al. (US 2010/0008526) in view of Seidman (US 2006/0036297).
De Vries et al. disclose a method, as described above, that fails to explicitly teach a method further comprising delivering the test sound to the patient in a soundproof room.
	However, Seidman teaches that it is known to provide a method comprising elivering the test sound to the patient in a soundproof room (see at least par 0019).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of De Vries et al. further comprising delivering the test sound to the patient in a soundproof room as taught by Seidman in order to reduce the amount of external noise as is known in the art.
Response to Arguments
Applicant's arguments filed March 26, 2021 have been fully considered but they are not persuasive. With respect to the 101 rejection, Applicant contends that “as explained in the present application,…, the claimed subject matter is not routine automation, or a generic computer implementation, of a previously existed process, but an improvement of the technological field of tinnitus test (rather than, for example, sound or parameter generation related to hearing aids).” The Office respectfully traverses. For example, the Applicant’s argument are non-responsive to the 101 rejection as they do not address said rejection, which has nothing to do with a mere “ improvement of the technological field of tinnitus test (rather than, for example, sound or parameter generation related to hearing aids).” More specifically, Applicant fails to address whether the claims integrate the abstract idea into a practical application and/or whether the claims include additional steps that would add substantially more than the abstract idea itself. 
Applicant contends that “Applicant is unable to find in De Vries a teaching, or a suggestion, for including structures to receive results of the multiple trials from the patient, receive the prior information, and using the prior information including data resulting from trials of the multiple trials that have already occurred in the tinnitus measurement session to produce a test sound,” The Office respectfully traverses. First, the mere description of a Bayesian inference method in De Vries should be sufficient to dispel the Applicant’s argument. For example, par 0012, 0027, 0045, 0053 & 0058 of De Vries clearly teaches the following:
[0012] Bayesian inference involves collecting evidence that is meant to be consistent or inconsistent with a given hypothesis. As evidence accumulates, the degree of belief in a hypothesis changes. With enough evidence, it will often become very high or very low.
[0027] With two independent pieces of evidence E1 and E2, Bayesian inference can be applied iteratively. The first piece of evidence may be used to calculate an initial posterior probability, and use that posterior probability may the be used as a new prior probability to calculate a second posterior probability given the second piece of evidence.
[0045] Clearly, the utility function U(y,α) is different for each user (and may even change over time for a single user). All measurable user data relevant to a utility function are collected in a parameter vector α ϵ A. The vector α, in the following denoted the auditory profile, portrait or signature, includes data such as the audiogram, SNR-loss, dynamic range, lifestyle parameters and possibly measurements about a user's cochlear, binaural or central hearing deficit. The audiogram is a recording of the absolute hearing threshold as a function of frequency. SNR loss is the increased dB signal-to-noise ratio required by a hearing-impaired person to understand speech in background noise, as compared to someone with normal hearing. Preferences for utility models of users with auditory profile a are represented a priori by the probability distribution P(ω|α). Below, user observations (decisions) D are used to update the knowledge about α to P(ω|D,α), and in general, when conditions are not specified, P(α).
[0053] Assume that the kth user observation in a listening test is represented by an observation (or decision) variable dk and all previous observations are collected in the set Dk-1=[d1, d2, . . . , dk-1]. The knowledge about α after k-1 observations is represented by P(ω|Dk-1,α).
[0058] After the kth user observation, the actual observation value dk is used to compute P(dk|ek,α) through equation (6). Then, substitution into equation (4) leads to an update of information about w from P(α|Dk-1,α) to P(α|Dk,α). After multiple observations, the decreased uncertainty on w leads to a better estimate of the expected expected utility EEU(θ) and hence, on account of the fitting equation (3) to a more accurate estimate of optimal hearing aid algorithm parameters θ*.
Moreover, the Office further directs the Applicant to figure 2 of De Vries, which was previously cited and reproduced below:

    PNG
    media_image1.png
    368
    480
    media_image1.png
    Greyscale


	Therefore, De Vries clearly teaches “structures to receive results of the multiple trials from the patient, receive the prior information (i.e., P (ω|Dk-1) clearly shown in fig. 2), and using the prior information including data resulting from trials (i.e., observations) of the multiple trials that have already occurred in the tinnitus measurement session to produce a test sound.” 
In view of the foregoing, the rejections over at least De Vries are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/Primary Examiner, Art Unit 3791